Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Examiner’s Reasons for Allowance
Claims 1-6 and 8-12 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a connector comprising: a connector body; a heatsink; a light guide, which is disposed on the connector body, wherein the limit member is configured to support the light guide and fix only the light guide, the upper surface of the connector body is provided with a buckle and the heatsink is clamped to the connector body through the buckle, and the limit member and the buckle each are integrally disposed on the connector body; in combination with the other recited limitations in the claim. 
Claims 2-6 and 8-12 are allowable as dependent upon claim 1.
Prior art reference Su et al. (2017/0214170; “Su”) is the closest prior art of record in this application. However, Su fails to disclose the buckle, heat sink, and limit member limitations recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883